Title: To George Washington from George Clinton, 6 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] 6th November 1778
  
  I am honored with the Receipt of your Letters of Yesterday with their Inclosures. I will make it my Business to forward your Excellency’s Letter to Colo. Cortlandt—as I am not sufficiently acquainted with the particular Situation of the Minisink and other Settlements on the Delaware to be able to point out the Spot he ought to occupy for their Protection I will take the Liberty of desiring him to consult with Colo. Cantine and other principal People of the Country and be governed by their Advice. I would just beg Leave to observe that the Part of the Country he leaves (supposing the Accounts contained in the Affidavits to be true) is equally valuable and as much exposed to the Incursions of the Enemy as that to which he is ordered. I am not acquainted with the Route from the Head of Susquehanah across the Country to Niagara but from the best Information I have been able to collect I am persuaded there is no Possibility of marching a Body of Troops with the necessary Baggage and Stores that Way without opening a Road for the Purpose I have heard of Cattle having been drove across the Country by that Route from this I conclude it might be taken with Pack Horses. Tho there are many other Passages from different Parts of our Western Frontier to Niagara used by small Parties taking the Advantage of Rivers emptying into the Susquehanah  
    
    
    
    and thus going Part of the Way by Water, yet from the Description I have had of them I can’t believe they would answer the Purposes mentioned in your Excellency’s Letter, especially if artillery is to be transported unless they were cleared and this would require considerable Labor tho’ I am informed there are no difficult Mountains to pass.
I return your Excellency the Affidavits &ca and have the Honor to be. With the highest Regard & Respect Your Excellency most obedt servt
  
    Geo: Clinton
  
  
P.S. Since writing the above Capt. Putman of Colo. Graham’s Regt who’s stationed on the Frontier of Tryon County arrived here and I have directed him to wait upon your Excellency he is acquainted with the Route leading from German Flatts across the Country to Niagara The greater Part of the Way—He says it is Marched in Seven Days, That Droves of Cattle have been frequently sent that Way to Niagara & different Persons have travelled it on Horse back, There are no very Bad Mountains & but few Rivers & these easy to pass—Major Newkirk of the Assembly who has actually travelled this Road six different Times agrees in the above Account—He adds that Artillery may be transported by that Route without much Difficulty—From Fort Schuyler half this Distance, to wit, to where the above Route from the German Flatts meets the Cayuga River an Army may be transported by Water & the remaining Part is the most practicable by Land.
  

  Geo. Clinton

